Concurring opinion issued December 6, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00920-CR
                              NO. 01-17-00921-CR
                              NO. 01-17-00922-CR
                           ———————————
                  JAMES DOYLE COLLINS, JR., Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 300th District Court
                           Brazoria County, Texas
            Trial Court Case Nos. 76666-CR, 76667-CR, 76668-CR


                           CONCURRING OPINION

      This is a straightforward two-issue appeal. The questions are whether there is

sufficient evidence to support the appellant’s convictions on three counts of child

pornography, and whether appellant’s confession should have been suppressed. The
analysis is not difficult. I concur in the fundamental legal analysis and in the

judgments affirming the convictions.

      That said, I cannot join the court’s unnecessarily lurid opinion. I do not agree

that it is necessary to catalogue the vile evidence of appellant’s possession of child

pornography in gratuitous detail, in a manner that effectively creates an atlas of

potential kiddie-porn internet searches. If divulging such details were necessary to

performing our function as appellate court, I would not disagree with describing the

factual background sufficiently to facilitate the appropriate legal analysis. But in

these appeals, the lewd particulars add nothing to the analysis of the sufficiency of

the evidence. The appellant admitted to viewing and downloading child

pornography!

      The detailed identification of particular file-sharing networks, search terms,

and sexually explicit file names is unnecessary to inform the litigants and the public

of the legal reasoning that supports our conclusion. I concur solely in the judgment.



                                               Michael Massengale
                                               Justice

Panel consists of Justices Jennings, Higley, and Massengale.

Justice Massengale, concurring solely in the judgment.

Do not publish. TEX. R. APP. P. 47.2(b).



                                           2